     Case 2:20-cv-03585-FMO-RAO Document 21 Filed 08/24/20 Page 1 of 3 Page ID #:106




       Youssef H. Hammoud (SBN: 321934)
1
       L. Tegan Rodkey (SBN: 275830)
2      PRICE LAW GROUP, APC
       6345 Balboa Blvd., Suite 247
3
       Encino, CA 91316
4      T: (818) 600-5596
       F: (818) 600-5496
5      E: youssef@pricelawgroup.com
6
       E: tegan@pricelawgroup.com
       Attorneys for Plaintiff,
7      Jorge Hernandez
8

9                         UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
10

11     JORGE HERNANDEZ,                         Case No.: 2:20-cv-03585-FMO-RAO
12                 Plaintiff,                   NOTICE OF SETTLEMENT
                                                AS TO DEFENDANT OPORTUN,
13     v.                                       INC.
14     OPORTUN, INC.,

15                 Defendant.

16

17

18

19           NOTICE IS HEREBY GIVEN that Plaintiff Jorge Hernandez (“Plaintiff”)

20     and Defendant Oportun, Inc. (“Oportun”) have settled all claims between them in
21
       this matter. The parties are in the process of completing the final settlement
22
       documents and expect to file a Stipulation for Dismissal with Prejudice as to
23

24     Oportun within the next forty-five (45) days. Plaintiff requests that the Court
25     vacate all pending deadlines and hearings in this matter as to Oportun. Plaintiff



                                              -1-
     Case 2:20-cv-03585-FMO-RAO Document 21 Filed 08/24/20 Page 2 of 3 Page ID #:107




       also requests that the Court retain jurisdiction for any matters related to completing
1

2      and/or enforcing the settlement.
3

4

5                                                 RESPECTFULLY SUBMITTED,

6      Dated: August 24, 2020                     By: /s/ Youssef H. Hammoud
7
                                                  Youssef H. Hammoud (SBN: 321934)
                                                  Price Law Group, APC
8                                                 6245 Balboa Blvd., Suite 247
                                                  Encino, CA 91316
9
                                                  T: (818) 600-5596
10                                                F: (818) 600-5496
                                                  E: youssef@pricelawgroup.com
11
                                                  Attorneys for Plaintiff,
12                                                Jorge Hernandez

13

14

15

16

17

18

19

20

21

22

23

24

25




                                                -2-
     Case 2:20-cv-03585-FMO-RAO Document 21 Filed 08/24/20 Page 3 of 3 Page ID #:108




                                CERTIFICATE OF SERVICE
1

2            I hereby certify that on August 24, 2020, I electronically filed the foregoing
3
       with the Clerk of the Court using the ECF system, which will send notice of such
4
       filing to all attorneys of record in this matter. Since none of the attorneys of record
5

6
       are non-ECF participants, hard copies of the foregoing have not been provided via

7      personal delivery or by postal mail.
8

9            PRICE LAW GROUP, APC
             /s/ Lia Ruggeri
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                                 -3-
